Citation Nr: 1025583	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-34 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides.

4.  Entitlement to service connection for erectile dysfunction, 
including as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States






ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Issues 3 and 4 above are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and, thus, 
exposure to noise during combat is conceded.

2.  The Veteran's current bilateral hearing loss and tinnitus are 
at least as likely as not due to noise exposure incurred in 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss and tinnitus, which represents a complete 
grant of the benefits sought on appeal.  Thus, no discussion of 
VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Veteran is seeking service connection for bilateral hearing loss 
and tinnitus that he relates to his service in Thailand from December 
1967 to December 1968.  Specifically the Veteran reports experiencing 
acoustic trauma on August 7, 1968, on which date the U-Tapao Airfield 
was involved in a conflict with an opposing foreign force.  On that 
date, the Veteran assisted in moving numerous B-52 aircraft from the 
vicinity of the bomb storage area where nine explosions of 750 pound 
conventional weapons occurred.  (See citation for the award of the 
Bronze Star Medal with "V" Device.)  The Veteran has also related 
that, due to the bombs that exploded on this date, his hearing was 
impaired for three days.  He relates that he was told that the muffle 
sound would go away and most of it did, but that he continued having 
problems with a hissing sound that has only gotten worse.  (See 
August 2006 statement from the Veteran.)  

As for post service recreational and occupational noise exposure, the 
Veteran reported at an August 2005 VA examination that he was a 
hunter from around 1961 to the middle 1990s without using ear 
protection.  After service, he worked for a pipe making company for 
about three years, then was a bartender for four years, worked at an 
automotive assembly plant for three years as an absentee replacement, 
then worked for the county in building maintenance, and finally as a 
highway inspector for the past 20 years.  In his August 2006 
statement, the Veteran reported that his hunting experience consisted 
of no more than 24 shots used in the outside and not at one time.  
The Veteran has denied any history of ear disease (see August 2005 VA 
examination report), although his service treatment records show he 
had "running ears in childhood" (see separation examination report 
from January 1970).

Bilateral Hearing Loss

The initial inquiry is whether the Veteran has a current 
bilateral hearing loss disability.  With respect to hearing loss, 
VA has specifically defined what is meant by a "disability" for 
the purposes of service connection:  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385.  

VA audio examination in August 2005 revealed puretone thresholds 
of 10, 15, 30, 40 and 50 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the right ear; and 15, 15, 20, 35 
and 45 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  VA audio examination in August 
2007 demonstrated puretone thresholds of 15, 20, 35, 40 and 50 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, 
in the right ear; and 15, 15, 20, 35 and 45 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, in the left ear.  
Based upon these examinations, the Board finds that a current 
bilateral hearing loss disability is established.

The next question is whether there is evidence establishing in-
service noise exposure.  As previously indicated, the Veteran 
claims at least one incident of acoustic trauma during combat on 
August 7, 1968.  In the case of a veteran who engaged in combat 
with the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The Board finds that the Veteran is entitled to the above 
"combat presumption" as to the incident that occurred on August 
7, 1968 as the evidence establishes that he received a combat 
medal (Bronze Star Medal with "V" Device) for that incident.  
Thus, the Board concedes that the Veteran was exposed to noise 
and incurred acoustic trauma in service as a result of that 
incident.   

The final question to be determined is whether the Veteran's 
current hearing loss disability is the result of acoustic trauma 
in service.  Service treatment records do not demonstrate any 
complaints of or treatment for hearing loss during service.  Upon 
entry examination in May 1966, audiometry revealed puretone 
thresholds of -5, 0, 5 and 5 decibels at 500, 1000, 2000 and 4000 
Hertz, respectively, in the right ear; and 5, 5, 0 and -5 
decibels at 500, 1000, 2000 and 4000 Hertz, respectively, in the 
left ear.  Audiometry on separation examination in January 1970 
demonstrated puretone thresholds of 10, 10, 5, 15 and 10 decibels 
at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, in the 
right ear; and 10, 5, 5, 15 and 10 decibels at 500, 1000, 2000, 
3000 and 4000 Hertz, respectively, in the left ear.  These 
examinations reflect hearing was normal on entrance and 
separation and, therefore, do not establish the presence of a 
chronic hearing loss disability in service.

A veteran is not, however, required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  Rather, he may establish the required nexus between 
his current hearing disability and his term of military service 
by showing that his current hearing disability resulted from 
personal injury suffered in the line of duty.  Id.  Claims for 
service connection must be considered on the basis of the places, 
types and circumstances of a claimant's military service.  
38 C.F.R. § 3.303(a).  

The RO obtained two VA audio examinations conducted in August 
2005 and August 2007 (with an October 2007 addendum).  Both 
examiners opined that it is less likely than not that the 
Veteran's hearing loss is related to his military service.  The 
Board finds, however, that these opinions are inadequate as they 
are based upon the wrong legal standard.  As the Veteran is 
entitled to the "combat presumption" set forth in 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), the standard is whether there 
is clear and convincing evidence that the Veteran's bilateral 
hearing loss is not related to the acoustic trauma the Veteran 
incurred during the August 7, 1968, incident.  Thus, in January 
2010, the Board sought an independent medical opinion under VHA 
Directive 2006-019 and 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901 
regarding this matter.

By report dated January 29, 2010, a medical expert opinion was 
provided.  After reviewing the opinion request and the Veteran's 
claims file, the VA medical expert opined that the Veteran's 
hearing loss is as likely as not related to military noise 
exposure.

Based upon this uncontroverted evidence, the Board finds that the 
preponderance of the evidence is in favor of the Veteran's claim.  
Consequently, service connection for bilateral hearing loss is 
granted.

Tinnitus

The initial inquiry is whether the Veteran has a current 
disability.  The Veteran has consistently reported having 
symptoms of tinnitus, and such have been accepted by VA medical 
examiners as evidence of the presence of tinnitus.  Thus, the 
Board finds that this element has been established.

As previously indicated, acoustic trauma in service is conceded 
due to the Veteran having been exposed to noise during combat on 
August 7, 1968.  

Thus, the question before the Board is whether the Veteran's 
current tinnitus is related to acoustic trauma in service.  The 
Board notes that the Veteran has reported that his tinnitus began 
as a result of the acoustic trauma on August 7, 1968, and has 
been present since then with it worsening more recently; however, 
he did not report a history of tinnitus at his separation 
examination.  The Veteran underwent two VA audio examinations 
conducted in August 2005 and August 2007 (with an October 2007 
addendum).  Both examiners opined that it is not as likely as not 
that the Veteran's current tinnitus is related to his military 
service.  For the same reasons as previously discussed, however, 
the Board finds these opinions to be inadequate as based upon the 
wrong legal standard.

Thus, in January 2010, the Board sought an independent medical 
opinion under VHA Directive 2006-019 and 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901 regarding this matter.  By report dated 
January 29, 2010, a medical expert opinion was provided.  After 
reviewing the opinion request and the Veteran's claims file, the 
VA medical expert opined that the Veteran's tinnitus is as likely 
as not related to military noise exposure.

Based upon this uncontroverted evidence, the Board finds that the 
preponderance of the evidence is in favor of the Veteran's claim.  
Consequently, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that remand of the Veteran's claims for service 
connection for prostate cancer and erectile dysfunction must be 
remanded for additional development.

The Veteran's claim for service connection for prostate cancer is 
premised upon his having been exposed to Agent Orange while on 
land in the Republic of Vietnam for three hours when he was in 
the process of traveling to his permanent duty station in 
Thailand.  With his claim, the Veteran submitted a statement that 
he flew into Tan Son Nhut on one occasion and he disembarked the 
plan and, thus, was on land in Vietnam.  In his Notice of 
Disagreement, the Veteran alleged that, while on his way to 
Thailand, he flew to Hawaii, then to Guam, and then to Da Nang 
where he was deplaned and had to wait in a tent for three hours 
awaiting his next plane, which was delayed because of 
"resistance firing" at planes taking off.  He then flew to 
another based he says he was told was "Phu Khat," then to 
Bangkok where he spent the night in a hotel before obtaining a 
flight to his permanent duty station at the U-Tapao Air Base in  
Thailand.  In either statement, the Veteran claims he was on land 
in the Republic of Vietnam for three hours and this should be 
satisfactory to support granting service connection for prostate 
cancer based upon the presumption of exposure to herbicides.

In developing the Veteran's claim, the RO obtained only the AF 
Form 7 from the Veteran's personnel records.  This record 
confirms that the Veteran was stationed at the U-Tapao Air Base 
in Thailand from December 1967 to December 1968 with the "4258 
Orgl Maint. Sq."  No additional personnel records were obtained 
and no further effort was made to verify the Veteran's report of 
his flight to Thailand, including the stopover in the Republic of 
Vietnam.  The Board believes that the full service personnel 
records may provide relevant evidence pertaining to the Veteran's 
claim.  In addition, the Board believes that efforts should be 
undertaken to contact the appropriate agency to attempt 
verification of the Veteran's report.  Thus, remand is 
appropriate for this further development to be conducted.

As for the Veteran's claim for service connection for erectile 
dysfunction, the Board notes that he is claiming this condition 
as secondary to his prostate cancer.  It is, consequently, 
inextricably intertwined with his claim for service connection 
for prostate cancer and cannot be adjudicated at this time.  This 
claim is, therefore, remanded to be handled in the appropriate 
matter after readjudication of the Veteran's claim for service 
connection for prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request a full copy of the Veteran's service 
personnel records for his period of active 
duty.  Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a negative 
reply is requested.

2.	Thereafter, contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), or 
any other appropriate agency, and ask them to 
provide any available information that might 
corroborate the Veteran's alleged time spent 
in the Republic of Vietnam.  The available 
personnel records show that he was assigned 
to the "4258 Orgl Maint Sq" and was 
travelling to U-Tapao Air Base in Thailand at 
the beginning of December 1967 when he 
allegedly landed at an air base in the 
Republic of Vietnam (either Da Nang or Tan 
Son Nhut) and was deplaned and on land for 
three hours.  

3.	After conducting all necessary development to 
assist the Veteran, his claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


